DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
 
Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-6, 8-23 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite the limitation, “the functional extension” which lacks proper antecedent basis to the claim.
Claims 11 and 21 recite the limitation, “an optimal elastic-crispy condition.”  This is seen to be a relative term, as neither the claims nor specification provide guidance as to what can be construed as an elastic-crispy condition that is “optimal.”  
Claims 12-20, 22-23 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handelman (WO9620604) in view of Weiss (US 20040013772), Marshall (US 20130149282), McCrea (US 5038476), and Jin (CN 202760894 U).
Regarding claim 1, Handelman teaches an edible utensil for the consumption of liquid food (see at least, page 3, lines 21-24 - “edible drinking straw”), the edible utensil comprising a hollow, substantially tubular body with a first end, a second end opposite the first end, an outer surface and an inner surface that is formed substantially coaxially with the outer surface and forms a food flow channel.  In this case, as Handelman teaches an edible drinking straw, it would have been obvious that a drinking straw would have had a first and second opposing end, with an outer surface and an inner coaxial surface.
As Handelman teaches a drinking straw, it is seen that Handelman’s straw would necessarily have had “dimensions of the tubular body are such that the edible utensil is configured to be used as a drinking straw for the intake of a liquid food through the food flow channel.”
Regarding the limitation of, “the tubular body being made of a pasta dough or pasta-dough-based material and being subjected to a thermochemical treatment such that the edible utensil is configured both during the intake of the liquid food and after the intake of the liquid food,” Handelman teaches that the edible drinking straw can be made with a dough that includes flour, water, and egg powder (see the last paragraph on page 12 onto page 13) and therefore is seen to teach the edible straw made from “pasta-dough-based materials”.  The limitation “pasta-dough-based materials” is seen to read on materials that can be used to make pasta dough.  The flour, water and egg, as taught by Handelman are seen to thus read on the claim limitation “pasta dough based materials”.  Handelman further teaches that the tubular product can be baked or cooked in oil (see page 14, lines 8-16).  Handelman further teaches that a turbofan oven can be and drying (page 14, lines 8-16).  Therefore, Handelman is seen to teach a thermochemical treatment so as to make a product that can be eaten, which is seen to be the case with Handelman’s edible drinking straw.
Regarding the limitation to claim 1 of, “wherein the second end of the hollow, tubular body is flattened, whereby a spoon is formed and wherein the food flow channel further extending through the flattened second end of the tubular body,” it is noted that the claim differs from Handelman in this regard.
However, Weiss teaches that it has been notoriously conventional for edible drinking straws (see at least the abstract) to further have an integral spoon shaped thereon (see figure 2, item 24; paragraph 34).  The spoon end (24) is taught at paragraph 34 to be a flattened section of the straw.  Marshall further evidences edible utensils (see at least, the abstract), where the edible utensil can be formed using any suitable method including injection molding, extrusion molding, thermoforming (see paragraph 20) so as to form utensils such as a straw-spoon (see paragraph 21, 44).   McCrea further evidences drinking straws having a tubular body that has a flattened end (see figure 2, item 20) and where the flow channel extends through the flattened end.  McCrea further shows in the figures that the straw with the spoon portion can be formed using various processes including a molding process to produce the utensil (see column 2, lines 49-57).  Jin further evidences straws which can have a flattened end and a tubular end (see the abstract and figure 2).
Handelman already teaches edible utensils that can be straws as well as spoons (see page 32, lines 15-23) and is not seen to be limiting regarding the specific shape of the straw.  To thus modify Handelman and to shape the edible drinking straw with a 
Regarding claim 2, it is noted that the claim is directed to the product, and not the method of making the product.  The claim is thus only limiting as to the structure implied by the process (see MPEP 2113).  In this regard, the claim requires the edible utensil to comprise oil.  Handelman teaches oil because Handelman also states that the dough can be heated by at least one of baking, cooking and frying in oil (see page 6, 2nd full paragraph), thus making obvious that there would have been some application of oil to Handelman’s edible straw.
Similarly, regarding claim 3, the structure implied by the claimed product-by-process limitation is the presence of oil on the outer surface of the tubular body.  The limitation of “coating the outer surface of the hollow, substantially tubular body with the oil” simply reads on some amount of oil being on the surface of the product.  The claim does not recite, coating the entirety of the outer surface with the oil.  Nonetheless, as Handelman teaches that the edible straw can be heated by at least one of baking cooking and frying in oil (where at least one of encompasses multiple techniques), it would have been obvious to one having ordinary skill in the art that there would have been oil on the outer surface of the tubular body and thus the outer surface would have had a coating of oil thereon.
Similarly, regarding claim 4, the structure implied by the claimed product by process limitation is to have a partial coating of oil on the edible straw.  In this regard, Handelman’s teachings of heating by hot oil in the case of frying would make obvious to one having ordinary skill in the art, that the edible drinking straw would have had a partial coating of oil thereon.
Regarding claim 6, Handelman teaches baking the tubular body (see page 6, 2nd full paragraph).
Regarding claim 8, in view of Weiss, McCrea, Marshall and Jin, the combination teaches that the functional extension is formed by shaping the hollow tubular body.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handelman (WO9620604), as applied to claim 1 above, and in further view of Briganti (US 20200214484).
Further regarding claim 2, it is noted that the claims do not specify when during thermochemical treatment the application of an oil has been performed.  Therefore, the claim can also read on the application of oil at the end of the heating step.  In this regard, Handelman teaches providing a drink resistant coating after the heating (see page 7, 1st full paragraph; page 30, 2nd to last paragraph).  
While Handelman is not specific to an oil, Briganti teaches edible straws (see at least, the abstract) that can be coated with edible oils for providing liquid resistance to the edible straw (see paragraph 46), which can be applied by spraying or dipping (see paragraph 46).  Using combinations of oils such as peanut and olive oil, would obviously have also added a flavoring to the oil.  Briganti also teaches adding the coating during a st full paragraph).
Modification of Handelman to thus provide an oil coating on the heated edible utensil would thus have been obvious to one having ordinary skill in the art for the purpose of providing the requisite liquid resistance to the straw.
Claims 3-4 are rejected for the reasons already discussed above.

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handelman (WO9620604), as applied to claim 2 above, and in further view of “Infused Frying Oil.”
Claim 5 differs in specifically reciting that at least one aromatic, flavouring or colouring agent is added to the oil. 
However, “Infused Frying Oil” teaches that it has been notoriously conventional to add an aromatic and flavoring agent to the oil, such as garlic and rosemary (see page 3 - paragraph above the recipe:  “I infuse the oil with garlic and rosemary”; see also page 3, first paragraph below the ingredients: “Pour the oil in a large pot. Toss in garlic cloves and sprigs of rubbed rosemary…”).  As Handelman teaches using oil, to modify Handelman and to add flavor and/or aromatic agents to the oil would have been obvious to one having ordinary skill in the art for the purpose of providing a particular flavor profile to the oil and thus imparting flavor to the edible straw.
Regarding new claim 21, it is noted that the combination teaches the application of oil to the tubular body.  The claim is directed to a product, and the structure implied by the claim is that the thermochemically treated edible utensil has oil applied thereon.  


Claims 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handelman (WO9620604) in view of Vogler (US 20170258098), Fazzolare (US 4873093) and Olson (US 6626660).
Regarding claim 11, Handelman has been relied on as discussed above for teaching “a hollow tubular body from pasta- dough-based material, the tubular body defining a first end, a second end opposite from the first end, and outer surface, and an inner surface that is formed substantially coaxially with the outer surface and forms a food flow channel, the tubular body configured to be used as a drinking straw for the intake of a liquid food through the food flow channel.”  
Handelman obviously teaches a forming step (see at least, page 6, 3rd full paragraph - the edible straw can be formed by extruding, molding, injection molding, casting).  Handelman further teaches, “subjecting the tubular body to a thermochemical treatment to configure the edible utensil to be consumed both during the intake of the liquid food and after the intake of the liquid food,” because Handelman teaches that the edible straw can be heated by baking, cooking and frying in oil (see page 6, 2nd
Claim 11 differs in specifically reciting “wherein subjecting the tubular body to the thermochemical treatment comprises subjecting the tubular body to both a chemical treatment and a thermal treatment, wherein the tubular body is subjected to the thermal treatment after the step of subjecting the tubular body to the chemical treatment has been completed.”
It is noted however, that Handelman teaches a baking step as discussed above, and further teaches that the edible straw can be molded.  On page 6, Handelman teaches that “preferably, the heating includes at least one of baking, cooking and frying in oil” which can be construed to read that the baking can also be with oil, especially as Handelman also teaches that the straw has been heated so as to be rigid (see page 14, 2nd full paragraph -which teaches that the heating causes the tube like elements to become rigid).   Applicant appears to use the chemical and subsequent thermochemical treatment for the purpose of making the edible straw crisp.  In this regard, it would have been obvious to one having ordinary skill in the art that the heating of Handelman is used to perform a similar purpose of providing the straw with a degree of crispness.  
Nonetheless, it is noted that ---Vogler further teaches that it has been conventional to first coat edible uncooked dough products (paragraph 28 “dough 40”) with an oil prior to baking for the purpose of providing a degree of crispness to the product (see paragraph 31 - “each method will result in a rigid and crisp shell or edible container…”).  At paragraph 31, Vogler also teaches that the oil will help adhere the dough ends together.  Vogler’s teachings are thus seen to also read on a first chemical treatment to apply flavoring to the dough pieces and subsequent thermal treatment for producing a baked product with the requisite crispness.  Fazzolare also teaches dough based 
As Handelman teaches baking the straws to make them rigid, to thus modify Handelman and to first coat the straws with an oil prior to baking would have been obvious to one having ordinary skill in the art, for the purpose of also providing the requisite texture to the baked straws, as well as for retaining a desired shape during baking, as taught by Olson and for providing uniform drying during baking, as taught by Fazzolare.
Regarding the limitation of, “wherein subjecting the tubular body to the chemical treatment prior to the thermal treatment provides the edible utensil an optimal elastic-crispy condition upon subjecting the tubular body to the thermal treatment,” it is seen that as the combination teaches application of oil as the chemical treatment, that the combination would also have resulted in providing an “optimal” elastic-crispy condition.  Fazzolare suggests vegetable oils (column 3, lines 56-58) and Olson also suggests spraying an oil or fat (column 8, lines 6-9) which are thus similar to the disclosed vegetable oil in Applicant’s specification.
Regarding claims 12 and 13, the combination applied to claim 11, in view of Vogler, Fazzolare and Olson above, teaches applying an oil to the outer surface of tubular body to coat the outer surface with oil.
Regarding claim 16, Handelman teaches baking the tubular body (see at least, page 6, 2nd full paragraph).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 12 above,  and in further view of Ahrne (US 20100310717) and Briganti (US 20160324207).
Regarding claim 14, the combination teaches coating with oil but is not specific as to at least partially dipping or immersing the tubular body in oil.
However, Ahrne teaches that it has been notoriously conventional to spray, brush or dip a dough based product to have an oil based coating thereon (see paragraph 49).  Briganti further evidences the application of an oil coating by spraying, dipping or brushing (see paragraph 33).
To thus modify the combination which already applies oil to the surface of the tubular body and to either spray, drip or immerse in oil, is not seen to provide a patentable distinction over the combination, because these are known and conventional techniques for coating products with an oil; and where such a modification would have been an obvious substitution of one conventional expedient for another, recognized for applying an oil coating to a dough based food.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 12 above,  and in further view of “Infused Frying Oil” or Karwowski (US 20080003340).
Claim 15 differs from the combination, as applied to claim 11 in specifically reciting that there is at least one aromatic flavoring or coloring added to the oil.
However, “Infused Frying Oil” teaches that it has been notoriously conventional to add an aromatic and flavoring agent to the oil, such as garlic and rosemary (see page 3 - paragraph above the recipe:  “I infuse the oil with garlic and rosemary”; see also page 3, first paragraph below the ingredients: “Pour the oil in a large pot. Toss in garlic cloves and sprigs of rubbed rosemary…”).  Karwowski also teaches on paragraph 71 that it has been notoriously conventional to coat dough pieces prior to baking, with additives including oils and seasonings (see paragraph 71), which would have been known to the ordinarily skilled artisan to include aromatics.  As the combination already teaches using oil, to modify the combination and to add flavor and/or aromatic agents to the oil would have been obvious to one having ordinary skill in the art for the purpose of providing a particular flavor profile to the oil and thus imparting flavor to the edible straw.

Claims 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 11 above, and in further view of Weiss (US 20040013772), McCrea (US 5038476), Marshall (US 20130149282) and Jin (CN 202760894 U). 
Regarding claims 17-18, the claims differ in reciting that the edible utensil comprises a functional extension at the first or second end of the tubular body (claim and 17) and where the functional extension comprises shaping the hollow tubular body (claim 18).
However, Weiss teaches that it has been notoriously conventional for edible drinking straws (see at least the abstract) to further have an integral spoon shaped thereon (see figure 2, item 24; paragraph 34).  Marshall further evidences edible utensils (see at least, the abstract), where the edible utensil can be formed using any suitable method including injection molding, extrusion molding, thermoforming (see paragraph 20) so as to form utensils such as a straw-spoon (see paragraph 21, 44).   McCrea further evidences drinking straws that have a shaped utensil (i.e. spoon) integrally formed therewith (see figure 2).  McCrea further shows in the figures that the straw with the spoon portion can be formed using a molding process to produce the utensil (see column 2, lines 49-57).  Jin further evidences straws which can have a flattened end and a tubular end (see the abstract and figure 2).
To thus modify Handelman and to shape the edible drinking straw with a flattened portion at one end thereof for providing a functional spoon would have been obvious to one having ordinary skill in the art, for providing added functionality to the straw, such as to be able to pick up liquid or other food via the spoon portion.
It is noted that claim 21 is further rejected over the combination as applied to claims 17 and 18.  That is, Vogler, Fazzolare and Olson have been relied on as already discussed above with respect to claim 11, to further teach applying oil as a chemical treatment, which can be construed as also providing the edible utensil with an optimal elastic-crispy condition and then being baked.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 17 above, and in further view of Frodsham (US 3648369). 
Regarding claims 9 and 19, the claims differ in reciting that the functional extension comprises an attachment being attached to the hollow tubular body (claim 9 and 19).
Frodsham teaches an eating implement (figure 1, item 11) attached to an end of a drinking straw (10) so as to be able to easily consume a combination of a liquid and solid ingredient (see column 1, lines 5-34).  As Handelman also teaches with respect to figure 8 and page 27, last paragraph onto page 28, that two portions of the edible straw can be coupled together, and as the combination teaches the desirability of a flattened functional end, to thus modify Handelman and to attach a utensil as taught by Frodsham would have been obvious to one having ordinary skill in the art for the purpose of being able to consume a combination of a liquid and solid ingredient.


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 11 above, and in further view of Boone (US 20050109857), Turner (GB 8656615) and Martinko (“How to banish plastic straws from your life forever”).
Claims 10 and 20 differ from Handelman in specifically reciting that the tubular body is made of / from a piece of macaroni. 
It is noted however, that Boone evidences that it has been notoriously conventional to produce edible straws from pasta (see claim 1 on page 1-2:  “some foods…materials..ingredients..mixtures…that create and or make-up this eatable-food-straw include…pasta’s”) which can be heated (see claim 1 on page 2, step e: “..trades of manufacture used to make or process this eatable drinking-straw include….baking…drying-techniques…”).  Furthermore, Turner evidences that macaroni dough has been notoriously conventional to be used for making edible drinking straws (see page 2, lines 8-17).  Martinko further evidences the use of pasta as an edible drinking straw (see page 3 - “pasta straws”).  To thus modify Handelman and to use another conventional type of dough recognized in the art for making edible drinking straws, and to use macaroni would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 11 above, which relies on Handelman (WO9620604) as the primary reference and in further view of Weiss (US 20040013772), Marshall (US 20130149282), McCrea (US 5038476) and Jin (CN202760894 U) and Baron (US 20090041904) and in further view of Ray (US 20050003066). 
Regarding claim 22, Handelman already teaches forming a hollow tubular body from a pasta dough or pasta-dough-based material, as already discussed above with respect to claim 11.
Claim 22 differs from Handelman in specifically reciting, “deforming an end of the tubular body to define a flattened end.”
It is noted however, that Weiss, McCrea, Marshall and Jin have been relied on as already discussed above with respect to claims 17-18 to teach that it has been desirable deform an end of a tubular body to define a flattened end of a tubular body so as to provide an additional function to the tubular body such that it can serve as a straw as well as a spoon.  Additionally, Baron teaches deformation of a tubular straw to define a flattened end (see figures 5-8, where the tubular body has already been formed and then an end has been deformed to define a flattened end).  Also, at paragraph 53-61, Baron teaches deformation of the ends of a tubular body.  Handelman also teaches that the tubular body can be shaped using various techniques including extruding, molding, injection molding and casting (page 6, lines 13-15).  Handelman also teaches that other edible utensils can be made including spoons (see page 32, lines 15-23).  
To thus modify Handelman and to deform an end of the tubular body so as to define a flattened end would have been obvious to one having ordinary skill in the art, for the purpose of providing a spoon as well as a straw using the same edible utensil.  Furthermore, in view of Weiss and Baron, it would have been obvious to one having ordinary skill in the art to have performed the deformation of a tubular end of the straw, as it has been conventional in the art to first form a tubular body to a straw and then subsequently deform the end to provide the requisite shape, as an obvious rearrangement of known steps for providing a similar result of a deformed end to a tubular body of a straw.  It is noted that Jin also teaches flattening an end of a tubular straw.
Further regarding the deforming to define a flattened end occurring after subjecting the tubular body to chemical treatment, in view of Vogler, the combination teaches applying an oil treatment prior to a shaping step (see paragraph 31).  In view of Fazzolare and Olson, the combination provides motivation to provide the chemical oil treatment prior to baking for preventing the exterior layer from completely drying and Olson teaches application of the oil for retaining a particular shape.  Vogler, Fazzolare and Olson are teaching application of the oil prior to a baking step.  As Handelman is also baking the final shaped product, whether one first deformed the end of the tubular body and then applied an oil coating, or whether one first applied the oil coating and then deformed the end of the tubular body would still have resulted in the tubular body being chemically treated and subsequently thermally baked.  Therefore, it is not seen that patentability can be predicated on the specific order of when the tubular body was subjected to a chemical treatment and then flattened because both these steps would occur in the prior art before the baking step, and there would have been a limited number of options to one having ordinary skill in the art for when the chemical treatment would have been applied.  Specifically the art would have suggested to the ordinarily skilled artisan to first form the straw, apply the oil treatment, then deform and finally bake; or first form the straw, deforming the end and then applying the oil treatment before baking.  In both instances, the combination results in a chemical treatment before baking where the order of applying the oil and then deforming would have been an obvious rearrangement of order of steps while still achieving a similar result.   
Nonetheless, it is noted that Vogler teaches at paragraph 28 that the product can be dough and at paragraph 31, is coated with oil prior to shaping into the desired shape.  
Regarding claim 23, in view of McCrea and Jin, the combination teaches that the food flow channel extends through the flattened end of the tubular body. 

Response to Arguments
On page 7 of the response, Applicant urges that McCrea does not define a flattened end of the tubular shaft 22, but rather, defines a bowl at the end of the utensil.  Applicant also urges that McCrea does not form the base 12 as part of the tubular shaft by flattening and end of the tubular shaft, but rather, the base ends from the end of the tubular shaft.
It is noted however, that claim 1 is directed to a product, and not the method of making the product.  It is also noted that the claim recites that the edible utensil comprises a hollow substantially tubular body.  This has already been taught by 
On pages 9-10 of the response, Applicant urges that neither Vogler, Fazzolare, or Olson disclose that coating the dough products with a fluid prior to baking provides the dough product with an optimal elastic-crispy condition upon subjecting the tubular body to the baking.
These urgings are not seen to be sufficient.  It is noted that the claim does not provide any specificity as to the particulars of the chemical treatment, other than the treatment being an application of oil to the tubular body before thermal treatment.  The prior art also teaches similar cooking oils, such as vegetable oils.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Further on page 10 of the response, Applicant urges that there is no teaching or suggestion from Handelman to modify the method to arrive at providing a hollow tubular body with an optimal elastic-crispy condition.  Applicant urges that Vogler’s pre-made initially flat tortilla cannot be easily produced by Handelman’s machine; Fazzolare’s composition is unsuitable for machining by the machine of Handelman; and Olson sprays water on twisted dough ropes to avoid the creation of a uniform or cylindrical cross-section.
It is noted however, that the applied teachings of Vogler, Fazzolare and Olson would have been equally applicable to Handelman.  Vogler teaches at paragraph 28 that dough with a constant thickness can be coated with oil for preventing adhesion to the cooking mold, but also to provide the requisite crispness to the cooked product, and where the cooking can be baking (see paragraph 31).  While Vogler suggests tortilla, Vogler also suggests at paragraph 28 that the process can be used with dough.  Vogler’s teachings would have been equally applicable to Handelman, who also teaches baking, such that modification of Handelman to apply a coating of oil to the tubular body prior to baking would have been advantageous for providing a non-stick surface as well as for providing the desired crispness after baking (i.e. thermal treatment).  Fazzolare’s teachings of applying oil to the dough piece before baking, which prevents the exterior layer from drying completely before moisture is released, would also have been equally applicable to Handelman’s baking process for this same 

Applicant reiterates the above remarks on pages 11-12 with respect to the rejection of the remaining claims.  
These remarks are not seen to be sufficient for the reasons presented above.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AU 2018101026 discloses pasta straws.  US 20100151093 discloses first shaping a dough mass (figure 3, item 74), then spraying with vegetable oil (figure 3, item 84; paragraph 41) and then further shaping (figure 4-5, paragraph 41).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792